Per Curiam,
This appeal must be dismissed because it contravenes a settled rule of practice in cases of appeal. The single assignment of error complains of the action of the court in discharging a motion for a new trial. Since the granting of a new trial rests in the discretion of the court, the action of the court with respect thereto is reviewable here only as it can be made to appear that it was an *356abuse of the court’s discretion to direct as it did: Weitz v. Banfield, 226 Pa. 241. The record shows no basis whatever for any such imputation. We are of one mind with respect to this. Notwithstanding, since the case presents some features which may be regarded as unusual, we have given these full consideration only to find they are convincing in themselves that a new trial, had it been granted, could have produced no other result than that reached on the first.
The appeal is dismissed.